I do not agree to the reversal of this case. My views upon same are expressed in the original opinion of this court, which were prepared with the utmost care and deliberation, and unanimously assented to. I do not deem it necessary to discuss some of the questions reviewed in the opinion on motion for rehearing, being so incoherently stated that I do not feel called upon to dignify them by discussion. But there are two questions which I deem of vital importance to a proper presentation to the jury of the law of homicide in this State and, therefore, the importance of same impels me into a discussion of them.
The first one is the holding of the court that the issue of cooling-time should have been charged between the degrees of murder. The stereotype charge on murder in the first degree, in defining the mental status of the defendant, reads as follows: "In order to warrant a verdict of murder in the first degree malice must be shown by the evidence to have existed; that is, the jury must be satisfied from the evidence *Page 287 
beyond a reasonable doubt that the killing was a consummation of a previously formed design to take the life of the person killed, and that the design to kill was formed deliberately, with a sedate mind; that is, at the time when the mind of the person killing was sufficiently self-possessed and capable of contemplating the consequences of the act proposed to be done. There is no definite space of time necessary to intervene between the formed design to kill and the actual killing; a single moment of time may be sufficient; all that is required is that the mind be cool and deliberate in forming its purpose and that the design to kill is formed. And in this connection you are charged that the expression `deliberate and sedate mind' does not mean that the mind must be entirely unruffled or free from passion, but simply that the mind is sufficiently cool and self-possessed as to understand and comprehend the nature and consequences of the act to be done.
"When the evidence satisfies the mind of the jury beyond a reasonable doubt that the killing was the result of a previously formed design by the defendant to kill the deceased, and the design was formed when the mind was calm and sedate, and capable of contemplating the consequences of the act proposed to be done by the defendant, however short a time before the act was done the said design may have been formed, and such killing is further shown to have been unlawful and done with malice, then the homicide is murder in the first degree." Then the charge proceeds and tells the jury if they have a reasonable doubt as to whether the mental status of appellant was cool, calm and sedate and deliberate, they should acquit him of murder in the first degree, and next consider whether he was guilty of murder in the second degree, or if they have a doubt of the degree, they must give the defendant the benefit of the doubt, and find him guilty of the lower degree. Murder in the second degree is a killing upon implied malice, usually engendered upon an inadequate cause, which produces a passion, but it need not be a sudden passion as the statute requires in manslaughter. Now then, if appellant killed the deceased, having cool, calm and deliberate mind, he is guilty of murder in the first degree; if his mind was not cool, calm and deliberate, or the jury have a reasonable doubt of said fact, under all the charges this court has ever approved, he must be found guilty of murder in the second degree. Then the element of cooling-time, as suggested by the court, does not enter into a philosophic consideration of the grades of murder. It makes no difference what length of time has elapsed from the previous provocation; if the defendant's mind is not cool, calm and deliberate, or if the jury have a reasonable doubt thereof, the law demands that they should only inflict upon appellant murder in the second degree. In the case of Franks v. State, 88 S.W. Rep., 923, we laid down the law of cooling-time and approved the following charge: "On the other hand, if the design to unlawfully kill has its inception and origin in an inflamed and excited mind, yet if there be sufficient time for the passion to subside and for reason to interpose, and a homicide be committed in *Page 288 
pursuance of a design thus previously conceived, the offense is murder upon express malice, and therefore murder of the first degree." Or, in other words, whether the defendant's mind be cool or not, if it has had sufficient time for the mind of a man of ordinary temper to have cooled, the law presumes his mind has cooled. In the last cited case we overruled the law as laid down with reference to cooling-time in the case of Jones v. State,33 Tex. Crim. 499. Now then, the majority of the court, in this case, insists that this charge on cooling-time should be given between the degrees of murder. If so, it would become an offensive weapon in the hands of the State instead of being an element of self-defense gainst murder in the first degree, since under the law of murder in the first degree appellant could be guilty of said grade of homicide regardless of time; that is, that the killing was not done with a cool, calm and sedate mind, whereas if the court is required, as it is under the majority of opinion on this motion for rehearing, to tell the jury that if sufficient time has elapsed for his mind to cool from the first indignity to the second meeting, then the law presumes that his mind has cooled, and, therefore, it would be murder in the first degree. This certainly would be a charge against appellant and in violation both of the spirit and letter of the law of murder in the second degree. The case of Dixon v. State, cited by majority opinion of this court upholding this doctrine, was decided at this term of the court. I do not agree to the doctrine there laid down. The case of Manning v. State, cited by majority opinion was on motion for rehearing, and the writer of this opinion appears to have agreed to it, but if I did it was through the sheerest inadvertence and I know of no authority in Texas for said proposition except the Manning case and the Dixon case. Then clearly it would be a charge against appellant's interest, as stated, to tell the jury that if sufficient cooling time has elapsed the law presumes appellant's mind has cooled, when appellant's mind, under murder in the second degree, does not have to cool, nor does the element of time enter into the question as to whether it has cooled in order to make murder in the second degree. For discussion of the question of cooling-time, see the above cited case.
The other question I wish to review and dissent from by written opinion, is the majority of this court holding that the issue of manslaughter is in this case. If it is, then said issue is in every case where appellant relies upon self-defense. In the original opinion in this case I carefully collated, as the majority now concede, the evidence in this record. The evidence shows that if appellant was laboring under any apprehension at the time he shot the deceased it was one of personal danger to himself; he so swears, and for the court to eliminate his motive for the killing, and say perhaps the jury might conclude that he was not acting in self-defense but shot through fear, is to base a presumption upon a presumption, which, by none of the rules of law or logic, is over permissible. How can we presume a witness, who swears that he shot in self-defense, was lying about the latter proposition, *Page 289 
and upon that proposition base the further proposition that he shot through fear or terror. The grades of homicide in our statute are provided for a very beneficent purpose, as a legal guide to the jury in assessing the punishment to be accorded appellant for a homicide. The books are full of authorities holding that a grade not presented by the evidence should not be charged upon. Now this decision eliminates every possible doubt upon the proposition that in every case where appellant's evidence suggests self-defense, then the court must presume that he was telling a falsehood about shooting in self-defense, and upon that presumption base another presumption that he evidently was shooting through fear or terror. Whenever appellant swears that he shot deceased because he feared an injury to his person from an assault contemplated or committed by the deceased, there is an element of apprehension and probable fear that prompts the blow that kills deceased, but certainly this is not the kind of fear upon which manslaughter is based. If so, as stated, in every case where self-defense is relied upon, the issue of manslaughter is suggested. To this proposition I enter my dissent. I think the questions involved in this record were all properly treated and accurately treated in the original opinion of this court, and it would be too tedious to review the other questions, as stated above, relied upon now for reversal thereof. So believing, I express the above views thereon.